 



Exhibit (10)(f)

(ASSOCIATED BANC-CORP LOGO) [c92829c9282900.gif]

ASSOCIATED BANC-CORP

DEFERRED COMPENSATION PLAN

Restated Effective January 1, 2001

 



--------------------------------------------------------------------------------



 



ASSOCIATED BANC-CORP
DEFERRED COMPENSATION PLAN

TABLE OF CONTENTS

                  Page

  ARTICLE 1    
 
       

  ESTABLISHMENT OF PLAN AND PURPOSE    
 
       
1.01
  Establishment of Plan   1-1
1.02
  Purpose of Plan   1-1
 
       

  ARTICLE 2    
 
       

  DEFINITIONS AND CONSTRUCTION    
 
       
2.01
  Definitions   2-1
2.02
  Construction   2-2
 
       

  ARTICLE 3    
 
       

  ELIGIBILITY    
 
       
3.01
  Conditions of Eligibility   3-1
3.02
  Commencement of Participation   3-1
3.03
  Termination of Participation   3-1
 
       

  ARTICLE 4    
 
       

  DEFERRAL OF COMPENSATION    
 
       
4.01
  Amount and Manner of Deferral   4-1
4.02
  Cessation of Deferral   4-1

i



--------------------------------------------------------------------------------



 



                  Page

  ARTICLE 5    
 
       

  MEMORANDUM ACCOUNT    
 
       
5.01
  Nature of Account   5-1
5.02
  Credit to Memorandum Account   5-1
5.03
  Changes in Memorandum Account   5-1
5.04
  Valuation of Memorandum Account   5-2
5.05
  Additional Credit   5-2
 
       

  ARTICLE 6    
 
       

  DISTRIBUTIONS    
 
       
6.01
  For Reasons Other Than Death   6-1
6.02
  Upon Death   6-1
6.03
  Emergencies   6-3
6.04
  Form of Payment   6-3
 
       

  ARTICLE 7    
 
       

  ADMINISTRATION OF THE PLAN      
7.01
  Appointment of Separate Administrator   7-1
7.02
  Powers and Duties   7-1
7.03
  Records and Notices   7-2
7.04
  Compensation and Expenses   7-2
7.05
  Limitation of Authority   7-2
 
       

  ARTICLE 8    
 
       

  GENERAL PROVISIONS    
 
       
8.01
  Assignment   8-1
8.02
  Employment Not Guaranteed by Plan   8-1
8.03
  Termination and Amendment   8-1
8.04
  Contingency   8-1
8.05
  Notice   8-1
8.06
  Limitation on Liability   8-2
8.07
  Indemnification   8-2
8.08
  Headings   8-2
8.09
  Severability   8-2

ii



--------------------------------------------------------------------------------



 



                  Page

  ARTICLE 9    
 
       

  MERGER OF FIRST FINANCIAL CORPORATION    
 
       

  DEFERRED COMPENSATION PLAN    
 
       
9.01
  Introduction   9-1
9.02
  Merger   9-1
9.03
  Investment   9-1
9.04
  Beneficiary Designations   9-1
9.05
  Distributions   9-1

iii



--------------------------------------------------------------------------------



 



INTRODUCTION

     Effective December 16, 1993, Associated Banc-Corp (the “Company”) adopted a
nonqualified deferred compensation plan (the “Plan”) to benefit certain of its
employees by facilitating the accumulation of funds for their retirement. The
Company restated the Plan in its entirety effective January 1, 1996. The Company
again restated the Plan in its entirety effective January 1, 2001 to merge
another nonqualified plan - the First Financial Corporation Deferred
Compensation Plan - into the Plan.

     This introduction and the following Articles, as amended from time to time,
comprise the Plan.

iv



--------------------------------------------------------------------------------



 



ASSOCIATED BANC-CORP
DEFERRED COMPENSATION PLAN

ARTICLE 1

Establishment of Plan and Purpose

     1.01 Establishment of Plan. Associated Banc-Corp has established the
“Associated Banc-Corp Deferred Compensation Plan,” effective as of December 16,
1993 (the “Plan”). The Plan was restated in its entirety effective as of
January 1, 1996. The Company again restated the Plan in its entirety effective
January 1, 2001 to merge another nonqualified plan - the First Financial
Corporation Deferred Compensation Plan - into the Plan.

     1.02 Purpose of Plan. The Plan shall permit a select group of management
and highly compensated employees to enhance the security of themselves and their
beneficiaries following the termination of their employment with the Company (as
defined herein) by deferring until that time a portion of the compensation which
may otherwise be payable to them at an earlier date. By allowing key management
employees to participate in the Plan, the Company expects the Plan to benefit it
in attracting and retaining the most capable individuals to fill its executive
positions.

     The parties intend that the arrangements described herein be unfunded for
tax purposes and for purposes of Title I in the Employee Retirement Income
Security Act, as amended from time to time.

1 - 1



--------------------------------------------------------------------------------



 



ARTICLE 2

Definitions and Construction

     As used herein, the following words shall have the following meanings:

     2.01 Definitions.

          (a) Administrator. The person or persons selected pursuant to
Article 7 below to control and manage the operation and administration of the
Plan.

          (b) Beneficiaries. The spouse or descendants of Participant or any
other person receiving benefits hereunder in relation to Participant.

          (c) Company. Associated Banc-Corp, a Wisconsin banking corporation and
any subsidiary, successor or affiliate which has adopted this Plan and any
successor thereto. The board of directors of Associated Banc-Corp has authorized
the Administrative Committee of the board to act on behalf of the Company for
purposes of the Plan.

          (d) Effective Date. The effective date of this Plan shall be
December 16, 1993.

          (e) Employee. An employee of the Company.

          (f) Employment. Employment with the Company.

          (g) Incentive Compensation. Amounts payable to a Participant in
addition to annual compensation. Such amounts shall be determined by the
Company, in its sole discretion, as soon as possible but not later than ninety
(90) days following the close of a calendar year.

          (h) Memorandum Account. The account maintained for each Participant
pursuant to Article 5 below.

          (i) Participants. Such management and highly compensated Employees
whom the Company identifies as eligible to defer compensation hereunder and who
elect to participate herein. Also, any individual who was a participant in the
First Financial Corporation Deferred Compensation

2 - 1



--------------------------------------------------------------------------------



 



Plan and who had a frozen account balance under the First Financial Corporation
Deferred Compensation Plan (“First Financial Frozen Account”) as of December 31,
2000 shall automatically qualify as a Participant in the Plan as of January 1,
2001, for purposes of the maintenance, investment and distribution of the First
Financial Frozen Account as described in Article 9.

          (j) Plan. The Associated Banc-Corp Deferred Compensation Plan, as
stated herein and as amended from time to time.

          (k) Plan Year. The period beginning on February 1, 1994 and ending on
December 31, 1994, and each 12-month period ending on each subsequent
December 31.

          (l) Retirement. As to each Participant, the earlier of:

               (i) his attaining age 70-1/2 or

               (ii) the termination of his Employment.

          (m) Trust. The Associated Banc-Corp Deferred Compensation Trust.

          (n) Trustee. The Trustee of the Associated Banc-Corp Deferred
Compensation Trust.

          (o) Unforeseeable Emergency. An Unforeseeable Emergency is a severe
financial hardship to a Participant resulting from a sudden and unexpected
illness or accident of the Participant or of a dependent (as defined in section
152(a) of the Code) of the Participant, loss of the Participant’s property due
to casualty or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.

     2.02 Construction. The laws of the State of Wisconsin, as amended from time
to time, shall govern the construction and application of this Agreement. Words
used in the masculine gender shall include the feminine and words used in the
singular shall include the plural, as appropriate. The words “hereof,” “herein,”
“hereunder” and other similar compounds of the word “here” shall refer to the
entire Agreement, not to a particular section. All references to statutory
sections shall include the section so identified as amended from time to time or
any other statute of similar import. If any provisions of the Internal Revenue
Code, Employee Retirement Income Security Act or other statutes or regulations
render any provisions of this Plan unenforceable, such provision shall be of no
force and effect only to the minimum extent required by such law.

2 - 2



--------------------------------------------------------------------------------



 



ARTICLE 3

Eligibility

     3.01 Conditions of Eligibility. The Administrator shall prepare and
maintain written guidelines for eligibility and selection for participation in
the Plan, and shall maintain records of those individuals identified as eligible
to participate.

     3.02 Commencement of Participation. By electing a deferral of compensation
on the form approved by the Administrator:

          (a) an individual employed by the Company prior to January 1, 1999 and
identified as eligible to participate may commence participation as of the first
day of any Plan Year beginning on or after his identification as eligible for
participation; or

          (b) an individual employed by the Company on or after January 1, 1999
and identified as eligible to participate may commence participation as of the
latest of the following: (i) the first day of the month following 60 days of
employment; or (ii) the first day of the month following his identification as
eligible for participation; or (iii) August 1, 1999.

          A Participant may change a deferral election by submitting a new
election form before the beginning of a new Plan Year. Once a Participant makes
an identical deferral election for two consecutive Plan Years, that election
will automatically renew each Plan Year until the Participant changes the
election by submitting a new election form.

     3.03 Termination of Participation. An individual’s right to defer
compensation hereto shall cease as of the earlier of the termination of his
Employment or action by the Administrator removing him from the Employees
eligible to participate herein.

          If an individual’s right to defer compensation terminates during a
Plan Year, his deferral for such year shall, consistent with his deferral
election for such year, include only salary or Incentive Compensation otherwise
earned by him before the cessation of his eligibility to defer.

3 - 1



--------------------------------------------------------------------------------



 



ARTICLE 4

Deferral of Compensation

     4.01 Amount and Manner of Deferral. Prior to the commencement of any Plan
Year beginning on or after the Effective Date, a Participant may submit to the
Company a written election on the form approved by the Administrator indicating
the amount of his salary or Incentive Compensation for such Plan Year which he
elects deferred hereunder, which election shall become irrevocable immediately
upon commencement of such Plan Year. The Company shall, consistent with such
election, defer all or such portion of his salary and/or Incentive Compensation
earned in such Plan Year provided; however, that the Company shall not allow a
Participant to defer his salary and/or Incentive Compensation unless such
deferral is at least equal to the amount determined by the Administrator in its
current guidelines for participation in the Plan.

          If a Participant elects to defer a portion of his salary, the Company
shall reduce the Participant’s regular salary by the amount deferred on a pro
rata basis during the Plan Year of deferral. If a Participant elects to defer
all or a portion of the Incentive Compensation that may become payable to him,
the Company shall reduce each Incentive Compensation payment by the percentage
elected by the participant.

     4.02 Cessation of Deferral. In the event of an Unforeseeable Emergency, a
Participant may request in writing that deferrals elected by him hereunder cease
for the then current Plan Year. Such Unforeseeable Emergency must inflict
hardship upon the Participant and must arise from causes beyond the
Participant’s control. The Administrator shall, in its reasonable judgment,
determine whether such an Unforeseeable Emergency exists. Circumstances that
will constitute an Unforeseeable Emergency will depend upon the facts of each
case, consistent with the provisions of Treasury Regulation section
1.457-2(h)(4) and (5). If the Administrator determines that such an
Unforeseeable Emergency exists, the deferrals for such Plan Year shall cease as
to the Participant. If the Administrator determines that no such emergency
exists, the deferrals shall continue as originally elected.

          If a Participant, consistent with the immediately preceding paragraph,
ceases deferral in a Plan Year, he may not resume deferrals hereunder (if
otherwise eligible therefor) until the second Plan Year following the Plan Year
in which such cessation occurred.

4 - 1



--------------------------------------------------------------------------------



 



ARTICLE 5

Memorandum Account

     5.01 Nature of Account. Only for the purpose of measuring payments due
Participants hereunder, the Company shall maintain on behalf of each Participant
a Memorandum Account to which the Company shall credit the amounts described in
this Article 5.

          The Memorandum Account hereunder and assets, if any and of any nature,
acquired by the Company to measure a Participant’s benefits hereunder shall not
constitute or be treated for any reason as a trust for, property of or a
security interest for the benefit of, Participant, his Beneficiaries or any
other person. Participant and the Company acknowledge that the Plan constitutes
a promise by the Company to pay benefits to the Participants or their
beneficiaries, that Participants’ rights hereunder (by electing to defer
compensation hereunder) are limited to those of general unsecured creditors of
the Company and that the establishment of the Plan, acquisition of assets to
measure Participant’s benefits hereunder or deferral of all or any portion of
Participant’s salary or Incentive Compensation hereunder does not prevent any
property of the Company from being subject to the rights of all the Company’s
creditors.

     5.02 Credit to Memorandum Account. As of the last day of each Plan Year,
the Company shall credit to the Memorandum Account of each Participant the
amount, if any, of his salary and/or Incentive Compensation deferred for such
Plan Year (even if calculated and otherwise payable following the close of such
Plan Year). If the Company elects, it may credit to a Participant’s Memorandum
Account during a Plan Year amounts representing salary and Incentive
Compensation otherwise payable before the end of the Plan Year. In such
instances, the Company shall credit such amounts to Participants’ Memorandum
Accounts as the amounts would otherwise become payable and shall do so on a
uniform and nondiscriminatory basis for all Participants.

     5.03 Changes in Memorandum Account. Effective on and after January 1, 2001,
each Participant may specify his investment preferences for his Memorandum
Account by completing and submitting an Investment Preference Form provided by
the Administrator. Final approval of the Participant’s investment selection is
within the discretion of the Administrator, and the Trustee. The Participant’s
Memorandum Account shall be adjusted to reflect the income and losses and
increase or decrease in value experienced by assets as if the amounts were
invested according to the Participant’s preferences, subject to final approval
by the Administrator and Trustee. A Participant’s Memorandum Account

5 - 1



--------------------------------------------------------------------------------



 



shall also reflect expenses generated by, and related to, the investment choices
made in accordance with the Investment Preference Form.

          No individual may commence participation herein as to the deferral of
any amount without first submitting an election pursuant to this subsection
5.03. A Participant or, following his death, his Beneficiaries may continue
submitting elections hereunder until the distribution of all amounts from his
Memorandum Account. All elections must be in writing and must be signed by the
Administrator.

     5.04 Valuation of Memorandum Account. Within 90 days after the last day of
each Plan Year, the Company shall provide each Participant or his Beneficiaries
a statement indicating the balance of his Memorandum Account as of the last day
of such Plan Year, reflecting the amount of deferrals, if any, occurring for
such year, together with all other changes in value during the Plan Year.
Participants who disagree with the information provided in such statements must
submit objections, in writing, to the Administrator within 90 days of receipt of
such statements.

     5.05 Additional Credit. The Company may, in its sole discretion, credit to
a Participant’s Memorandum Account amounts in addition to a Participant’s
deferral of salary and/or Incentive Compensation. The name of the Participant
and the amount of any such additional credit shall be recorded in the records
kept by the Administrator.

5 - 2



--------------------------------------------------------------------------------



 



ARTICLE 6

Distributions

          6.01 For Reasons Other Than Death.

     The Company shall pay an amount equaling the entire balance of a
Participant’s Memorandum Account to him in accordance with the Participant’s
written Distribution Election on forms provided by the Administrator.

          6.02 Upon Death.

               (a) Upon a Participant’s death, either before or after his
Retirement, with a balance remaining in his Memorandum Account, the Company
shall pay an amount equaling the entire balance of his Memorandum Account to the
beneficiary or beneficiaries he specifies or, if none, to his surviving spouse
or, if none, to his estate. Each Participant may designate a beneficiary or
beneficiaries to receive the unpaid balance of his Memorandum Account upon his
death and may revoke or modify such designation at any time and from time to
time by submitting to the Administrator a Beneficiary Designation on forms
approved by the Administrator.

               (b) If a Participant’s death occurs prior to the payment of any
amounts to him hereunder, other than payments for emergencies, and:

                    (i) payments are to be made to his estate, such payments
shall occur in six annual installments beginning with a payment on the first day
of the sixth month immediately following the Participant’s death of an amount
equal to the estate and inheritance taxes attributed to the value of the entire
balance of the Memorandum Account with the remainder thereof paid within the
first 120 days in each of the five consecutive Plan Years beginning immediately
thereafter. The amount of each such subsequent payment shall equal the quotient
obtained upon dividing the balance in the Memorandum Account as of the first day
of the Plan Year of payment by the number of installments then remaining to be
paid (including the installment then being paid) in equal monthly installments,
or

                    (ii) if payments are to be made to a beneficiary other than
his estate, such payments shall occur in five annual installments occurring
within the first 120 days of the Plan Year immediately following the
Participant’s death and within the first 120 days of each of the four Plan Years
immediately thereafter. The amount of each such payment shall equal the quotient
obtained upon dividing the balance in the Memorandum Account as of the first day

6 - 1



--------------------------------------------------------------------------------



 



of the Plan Year of payment by the number of installments then remaining to be
paid (including the installment then being paid).

               (c) If a Participant’s death occurs after the payment of any
amount to him hereunder, other than payments for emergencies, payments to his
Beneficiary shall occur in the same form, and be calculated in the same manner,
as paid to the Participant prior to his death by merely substituting the new
recipient for the Participant.

               (d) If, upon a Participant’s or Beneficiary’s death, the Plan or
Trust receives the proceeds of a policy insuring the life of the deceased, the
Company shall, as soon as practicable, pay over such proceeds to the appropriate
Beneficiary or Beneficiary’s estate.

               (e) If a Beneficiary survives a Participant but dies prior to
receipt of the entire amount in the Memorandum Account due him, the Company
shall, as soon as practicable, pay to the estate of the Beneficiary in a lump
sum the entire remaining balance therein due the Beneficiary.

               (f) The Administrator shall reduce the balance in the deceased
Participant’s Memorandum Account by the amount of any payment pursuant to this
section 6.02 immediately upon the occurrence of such payment.

          6.03 Emergencies. In the event of an Unforeseeable Emergency either
before or after the commencement of payments hereunder, a Participant or
Beneficiary may request in writing that all or any portion of the benefits due
him hereunder be paid in one or more installments prior to the normal time for
payment of such amount. The Administrator shall, in its reasonable judgment,
determine whether the applicant could not address the emergency through
reimbursement or compensation by insurance or otherwise, by liquidation of other
assets (provided such liquidation, in itself, would not create a financial
hardship) or by ceasing deferrals hereunder. Only if the Administrator
determines that such an Unforeseeable Emergency exists, the Company shall pay to
the Participant or Beneficiary, as the case may be, an amount equal to the
lesser of (a) the amount requested or (b) the amount reasonably necessary to
alleviate the hardship. The Administrator shall use its reasonable discretion to
determine when the prepayments shall be made and shall immediately reduce the
balance in the recipient’s Memorandum Account by the amount of such payment.

          6.04 Form of Payment. All payments made pursuant to this Plan shall be
made in cash. The Plan does not permit distributions in a form other than cash.

6 - 2



--------------------------------------------------------------------------------



 



ARTICLE 7

Administration of the Plan

     7.01 Appointment of Separate Administrator. The board of directors of the
Company has appointed the Administrative Committee (the “Committee”) of the
board to serve as Administrator. The Company shall accept and rely upon any
document executed by the Committee until the board revokes such appointment. No
person serving on the Committee shall vote or decide upon any matter relating
solely to himself or solely to any of his rights or benefits pursuant to the
Plan.

     7.02 Powers and Duties. The Administrator shall administer the Plan in
accordance with its terms. The Administrator shall have full and complete
authority and control with respect to Plan operations and administration unless
the Administrator allocates and delegates such authority or control pursuant to
the procedures stated in subsection (b) or (c) below. Any decisions of the
Administrator or its delegate shall be final and binding upon all persons
dealing with the Plan or claiming any benefit under the Plan. The Administrator
shall have all powers which are necessary to manage and control Plan operations
and administration including, but not limited to, the following:

          (a) To employ such accountants, counsel or other persons as it deems
necessary or desirable in connection with Plan administration. The Company shall
bear the costs of such services and other administrative expenses.

          (b) To designate in writing persons other than the Administrator to
perform any of its powers and duties hereunder.

          (c) To allocate in writing any of its powers and duties hereunder to
those persons who have been designated to perform Plan fiduciary
responsibilities.

          (d) The discretionary authority to construe and interpret the Plan,
including the power to construe disputed provisions.

          (e) To resolve all questions arising in the administration,
interpretation and application of the Plan, including, but not limited to,
questions as to the eligibility or the right of any person to a benefit.

7 - 1



--------------------------------------------------------------------------------



 



          (f) To adopt such rules, regulations, forms and procedures from time
to time as it deems advisable and appropriate in the proper administration of
the Plan.

          (g) To prescribe procedures to be followed by any person in applying
for distributions pursuant to the Plan and to designate the forms or documents,
evidence and such other information as the Administrator may reasonably deem
necessary, desirable or convenient to support an application for such
distribution.

          (h) To apply consistently and uniformly Committee rules, regulations
and determinations to all Participants and beneficiaries in similar
circumstances.

     7.03 Records and Notices. The Administrator shall keep a record of all its
proceedings and acts and shall maintain all such books of accounts, records and
other data as may be necessary for proper plan administration. The Administrator
shall notify the Company of any action taken by the Administrator which affects
the Trustee’s Plan obligations or rights and, when required, shall notify any
other interested parties.

     7.04 Compensation and Expenses. The expenses incurred by the Administrator
in the proper administration of the Plan shall be paid from the Company. An
Administrator who is an Employee shall not receive any additional fee or
compensation for services rendered as an Administrator.

     7.05 Limitation of Authority. The Administrator shall not add to, subtract
from or modify any of the terms of the Plan, change or add to any benefits
prescribed by the Plan, or waive or fail to apply any Plan requirement for
benefit eligibility.

7 - 2



--------------------------------------------------------------------------------



 



ARTICLE 8

General Provisions

     8.01 Assignment. No Participant or Beneficiary may sell, assign, transfer,
encumber or otherwise dispose of the right to receive payments hereunder. A
Participant’s rights to benefit payments under the Plan are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment by creditors of the Participant or the
Participant’s beneficiary.

     8.02 Employment Not Guaranteed by Plan. The establishment of this Plan, its
amendments and the granting of a benefit pursuant to the Plan shall not give any
Participant the right to continued Employment or limit the right of the Company
to dismiss or impose penalties upon the Participant or modify the terms of
Employment of any Participant.

     8.03 Termination and Amendment. The Company may at any time and from time
to time terminate, suspend, alter or amend this Plan and no Participant or any
other person shall have any right, title, interest or claim against the Company,
its directors, officers or employees for any amounts, except that Participant
shall be vested in his Memorandum Account hereunder as of the date on which the
Plan is terminated, suspended, altered or amended and (unless the Company and
Participant agree to the contrary) such amount shall (a) continue to fluctuate
pursuant to the investment election then in effect and (b) be paid to the
Participant or his Beneficiaries at the time and in the manner provided by
Article 6 above.

     8.04 Contingency. The Company may apply for private rulings from the United
States Department of Labor as to the exemption of the arrangement described
herein from the reporting and disclosure requirements of ERISA and from the
Internal Revenue Service as to the deductibility from taxable income of benefits
paid hereunder or the exclusion of amounts deferred hereunder from the taxable
income of Participant until paid. If the Company applies for a private letter
ruling from the Department of Labor or Internal Revenue Service and does not
receive a satisfactory reply thereto, the Company may deem this Plan terminated,
in which event, the parties shall treat all amounts deferred hereunder as
immediately payable to the Participants and all parties’ rights and obligations
hereunder shall thereupon cease.

     8.05 Notice. Any and all notices, designations or reports provided for
herein shall be in writing and delivered personally or by registered or
certified

8 - 1



--------------------------------------------------------------------------------



 



mail, return receipt requested, addressed, in the case of the Company, its Board
of Directors or Administrator, to the Company’s principal business office and,
in the case of a Participant or Beneficiary, to his home address as shown on the
records of the Company.

     8.06 Limitation on Liability. In no event shall the Company, Employer,
Administrator or any Employee, officer or director of the Company incur any
liability for any act or failure to act unless such act or failure to act
constitutes a lack of good faith, willful misconduct or gross negligence with
respect to the Plan.

     8.07 Indemnification. The Company shall indemnify the Administrator and any
Employee, officer or director of the Company against all liabilities arising by
reason of any act or failure to act unless such act or failure to act is due to
such person’s own gross negligence, willful misconduct or lack of good faith in
the performance of his duties to the Plan or trust. Such indemnification shall
include, but not be limited to, expenses reasonably incurred in the defense of
any claim, including attorney and legal fees, and amounts paid in any settlement
or compromise; provided, however, that indemnification shall not occur to the
extent that it is not permitted by applicable law. Indemnification shall not be
deemed the exclusive remedy of any person entitled to indemnification pursuant
to this section. The indemnification provided hereunder shall continue as to a
person who has ceased acting as a director, officer, member, agent or Employee
of the Administrator or as an officer, director or Employee of the Company, and
such person’s rights shall inure to the benefit of his heirs and
representatives.

     8.08 Headings. All articles and section headings in this Plan are intended
merely for convenience and shall in no way be deemed to modify or supplement the
actual terms and provisions stated thereunder.

     8.09 Severability. Any provision of this Plan prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof. The illegal or invalid provisions shall be fully
severable and this Plan shall be construed and enforced as if the illegal or
invalid provisions had never been inserted in this Plan.

8 - 2



--------------------------------------------------------------------------------



 



ARTICLE 9

Merger of First Financial Corporation
Deferred Compensation Plan

     9.01 Introduction. The Company acquired First Financial Corporation
effective October 29, 1997. The Company continued to maintain the First
Financial Corporation Deferred Compensation Plan and Trust (the “First Financial
Plan”) following the acquisition. Deferrals to the First Financial Plan were
discontinued after the merger, and participants’ accounts were frozen (the First
Financial Frozen Accounts). The former plan document for the First Financial
Plan is attached to this Plan as an appendix.

     9.02 Merger. The First Financial Plan was merged into this Plan effective
January 1, 2001, and the First Financial Frozen Accounts were transferred to
this Plan as of the effective date of the merger. As soon as administratively
practicable following the adoption of this restated Plan, the assets subject to
Section VII of the document governing the First Financial Corporation Deferred
Compensation Plan and Trust will be transferred to the Associated Banc-Corp
Deferred Compensation Trust.

     9.03 Investment. Effective January 1, 2001, Participants with First
Financial Frozen Accounts may direct investment of those accounts in accordance
with Section 5.03 of this Plan.

     9.04 Beneficiary Designations. Participants with First Financial Frozen
Accounts may file new Beneficiary Designations for those accounts by completing
and filing forms provided by the Administrator for this purpose.

     9.05 Distributions. Distributions from the First Financial Frozen Accounts
will be governed by Sections VI, IX, X and XI of the First Financial Plan
document and the distribution elections for the First Financial Frozen Accounts
previously made by Participants. The functions of the “Compensation Committee”
with regard to distributions as described by the First Financial Plan shall be
performed by the Administrator of this Plan. The merger of the First Financial
Plan into this Plan shall not be construed to give the Participants an
opportunity to change their distribution elections for the First Financial
Frozen Accounts.

9 - 1



--------------------------------------------------------------------------------



 



ASSOCIATED BANC-CORP
DEFERRED COMPENSATION PLAN

     IN WITNESS WHEREOF, the Company, by its duly appointed officer, has caused
this restatement of the Plan to be executed on this                      day of
                                        , 2001.

              ASSOCIATED BANC-CORP
 
       

  By:              
 
       

  Title:              

9 - 2